Citation Nr: 1402036	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  08-22 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to an initial rating in excess of 30 percent prior to January 15, 2008, and in excess of 50 percent since January 15, 2008, for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 20 percent for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Army from August 1983 to May 1992, and active service in the Air Force from July 1992 to April 1995 followed by service in the Air Force Reserve through February 2006 with a period of active duty from February 2003 to August 2004.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A June 2008 rating decision increased the rating for PTSD to 50 percent, effective January 15, 2008.  As that increase does not represent the maximum rating available, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Although the Veteran may have requested a hearing before a Decision Review Officer (DRO) in his October 2006 notice of disagreement, in a January 2013 statement, the Veteran's representative withdrew any request.  

In July 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.
REMAND

The Veteran claims that he has had recurrent sinusitis and low back problems since his service in the Army and that he was treated for both during that time.  

However, the Veteran's service medical records from his active duty Army service are not associated with the claims file.  As they are critical to the Veteran's claims for service connection, another attempt should be made to obtain them.  An October 2009 rating decision on the Veteran's sleep apnea claim shows that service medical records from August 1983 to August 2004 were considered as evidence by the RO.  It is unclear whether the RO obtained the service medical records from August 1983 to May 1992 sometime after the September 2006 rating decision on appeal and misplaced them, or erred in citing that evidence in the October 2009 rating decision.  Thus, the RO should determine whether the cited service medical records were obtained.  If so, the RO should reassociate them with the claims file.  If not, the RO should request them from the National Personnel Records Center (NPRC) and Records Management Center (RMC).  As any Reserve records from August 2004 to February 2006 may also be relevant to the claims, the RO should request those.

The Veteran's service medical records from his Air Force service show that on a May 2003 post-deployment assessment he reported having back pain during the deployment that had resolved.  On an October 2003 post-deployment assessment he reported having had a runny nose during that deployment.  During an August 2004 examination, he denied sinusitis, hay fever, rhinitis, and back pain and examination showed normal sinuses and a normal spine.

After service, VA medical records dated in March 2007 show a history of low back pain and mild degenerative changes in the lumbar spine on x-ray.  A January 2008 VA medical record shows a history of sinus problems since 1983 with a main complaint of a runny nose, and a diagnosis of rhinitis.

While the available service medical records do not show a chronic disability of the sinuses or low back, the Veteran is competent to give evidence about observable symptoms such as nasal discharge and back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  As a nurse, the Veteran may be even more competent than the average layperson to observe symptoms.  Moreover, post-service medical records dating to within a few years of separation show disabilities of the sinuses and low back.  Considering that, the Veteran should be provided examinations to determine whether his sinusitis or rhinitis, and low back disability had their onset in or are related to active service.  

The Veteran was last provided an examination of his low back in April 2008 at which time he reported injuring his back in 1983 or 1984 while lifting equipment and again in 1989 while pushing a bed.  After examining the Veteran, the examiner opined that the lumbar spine disability was not caused by or a result of service.  However, the examiner did not address the Veteran's reported history of injuries.  Moreover, the service medical records from the Veteran's Army service from 1983 to 1992 are not in the claims file.  Thus, the Board finds that another examination based on a complete record is needed.

As for the PTSD and right shoulder disability claims, the Veteran was last examined by VA for those disabilities in September 2006, over seven years ago.  Thus, the last examinations are stale.  His disabilities may have worsened since the date of the last examinations.  To properly adjudicate the claims for higher initial ratings, another examination should be scheduled for each disability.

Prior to the examinations, any outstanding VA medical records should be obtained.  The record contains treatment notes from the South Texas VA Health Care System through May 2009.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Determine whether the Veteran's service medical records from the Army dated from August 1983 to May 1992 were previously obtained.  If so, reassociate them with the claims file.  If not, contact the NPRC and RMC and request any service medical records from the Army dated from August 1983 through May 1992.  

2.  Contact the NPRC and RMC, or any other appropriate records repository, and request any service medical records from Reserve service dated from August 2004 to February 2006.  

3.  Obtain any records of treatment from the South Texas VA Health Care System since May 2009.

4.  Then, schedule the Veteran for an examination to determine the nature and etiology of any sinusitis or rhinitis.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that sinusitis or rhinitis had its onset in or is causally related to active service.  In providing the opinion, the examiner should consider the service medical records and the Veteran's competent statements regarding in-service onset and symptoms since service.  The examiner should provide a rationale for all opinions expressed.  The examiner should review the claims folder and the examination report should note that review.

5.  Schedule the Veteran for an examination to determine the nature and etiology of any low back disability.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any low back disability had its onset in or is causally related to active service.  In providing the opinion, the examiner should consider the service medical records and the Veteran's competent statements regarding in-service injuries and symptoms since service.  The examiner should provide a rationale for all opinions expressed.  The examiner should review the claims folder and the examination report should note that review.

6.  Schedule the Veteran for an examination to determine the severity of his PTSD.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score related to the Veteran's PTSD.  The examiner should also indicate the degree of social and occupational impairment due to PTSD.  The examiner should review the claims folder and note that review in the examination report.  A rationale for all opinions should be provided.

7.  Schedule the Veteran for an examination to determine the severity of a right shoulder disability.  All indicated tests should be conducted.  The examiner should set forth all objective findings, particularly the current severity of symptoms, and should note ranges of motion in degrees.  The examiner should state whether there is any additional loss of range of motion due to incoordination, weakened motion, painful motion, fatigability, or on flare-up.  The examiner should review the claims folder and note that review in the examination report.  A rationale for all opinions should be provided.

8.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

